NOTICE OF ALLOWANCE
Claims 1-2 and 8-11 are drawn to an allowable product.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected without traverse.  Accordingly, claims 12-20 been cancelled.
Claims 1-2, 4-5, 9, and 11 are allowable. The species election requirement, as set forth in the Office action mailed on 07/27/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement of claims 6-8 and 10 is withdrawn.  Claims 6-8 and 10, directed to the nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The cited prior art of record do not teach or suggest the claimed combination of a microporous polyimide having the claimed structure required in claim 1 wherein Y is the bivalent organic group options. Additionally, the claims are found allowable for the detailed arguments outlined in Applicant’s Arguments/Response filed 12/28/2020. That is, it would not be obvious to combine the proposed prior art references in the proposed manner. It would constitute impermissible hindsight to modify Park with Harruna and McKeown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783